I am unable to concur in the majority opinion. Conceding the respondent's right to recover, that right accrued in June, 1926, when he paid his money to the state. Not having brought suit within six years thereafter, his right of action was barred by the statute.
"His legal right to recover back his money existed from the moment he paid it, and his ignorance of his legal right to do so will not excuse him from filing his suit within the two years within which suits must be brought on open accounts for money had and received. There was no fraud or concealment of facts on the part of appellant pleaded or proved. The fact that appellee believed until July 1, 1892, that he had acquired a good and valid title from appellant, did not prevent the statute from running against him. He was simply mistaken as to the law governing such cases, and no man can be heard to plead his ignorance of the law." Reyner Cattle Co. v. Bedford, 91 Tex. 642,44 S.W. 410, 45 S.W. 554.
"As a general rule, the statute of limitations begins to run from the time the right of action accrues (Yore v. Murphy,18 Mont. 342, 45 P. 217), and not when the plaintiff who was ignorant before comes to a knowledge of his rights . . ."Kerrigan v. O'Meara, 71 Mont. 1, 227 P. 819.
"Statutes of limitation are founded on public policy and are favored in the law. Mere ignorance of one's rights will not toll the statute of limitations. Concealment by defendant only by silence is not enough. He must be guilty of some trick or contrivance tending to exclude suspicion and prevent inquiry. There must be reasonable diligence on the part of plaintiff and the *Page 644 
means of knowledge are the same in effect as knowledge itself. .. . We know of no decision, either of controlling authority or persuasive, holding that mere ignorance on the part of the creditor will toll the statute." Arkansas Natural Gas Co. v.Sartor, 78 F.2d 924.
The respondent contends that the establishment of non-navigability was a condition precedent to the accrual of a right of action. Neither the commissioner of public lands nor any other administrative agency of the state was authorized to determine the navigability of the lake. It was a question for judicial determination, and the state was not called upon to move in the matter. The burden of initiating an action was upon the respondent.
BLAKE, C.J., BEALS, and ROBINSON, JJ., concur with GERAGHTY, J.